DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 3-4, 7-9, 11-15, 17-20 have been amended. Claim 6 and 16 have been canceled.

Response to Arguments
3.	Applicant's arguments filed on February 24, 2022 have been fully considered but they are not persuasive.

4.	The Applicant’s arguments concerning newly added claim elements that recite “wherein the PAPR circuit is configured to set the power level by employing a multi-loop technique in which: an inner loop adjusts the PAPR and reduces at least one power-related error condition that comprises a linear combination of an error vector magnitude (EVM) condition and an adjacent channel power leakage ratio (ACLR) condition.”

5.	In response, the Examiner respectfully disagrees with the Applicant’s arguments which alleged that combination of Engin and Baskin fails to teach or suggest the above claim limitations.  The Examiner has made a new ground of rejection, that is Engin in view of Shin et al 9US 2011/0038271 A1) as shown in the rejection below.
	Shin discloses the use of an open loop and closed loop for adjustment/reduction of transmit power that is subject the maximum transmit power threshold, linear requirements that are related to an error vector magnitude (EVM) condition and an adjacent channel power leakage ratio (ACLR) condition (section 0025-0026, 0111, 0122).


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
8.	Claims 1-7, 9-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Engin et al (US 2017/0288927 A1) in view Shin et al (US 2011/0038271 A1) Baskin et  al (US 5,781,069).

	Regarding claim 1 (Currently Amended), Engin et al (US 2017/0288927 A1) discloses an apparatus (fig. 1, OFDM Transmitter 102, section 0057-0060, fig. 3, see, transmitter with signaling processing circuits, including PAPR reduction block 314) comprising: a pre-transmission circuit (see, the transmitter that includes signal processing circuit to the receive and process the input signal, section 0041-0043, fig. 3, fig. 4, see, processing circuit which includes feedback-block which measures PAPR value and /or distorting of the measure of the clipped-signal, section 0014, 0018, 0022, 0027, 0109) configured to encode a data signal (fig. 3, FEC encoder block which encodes the input bits/Clip-Generation block, section 002-005, 0008) for communication (fig. 3, PAPR reduction block of the OFDM transmitter, the PAPR reduction block which modifies the OFDM signal in order to reduce the peaks of the time domain signals, section 0065, section 0077-the conversion of the received signal/frame, section 0065, 0076);  a peak-to-average-power ratio (PAPR) controlling circuit (see, the PAPR reduction block in combination with the Clip-generation block 416 which reduces the peaks/flattens the peaks of the input signal/frame, section 0065, 0067-0080) configured to set a power level for a level-adjusted data signal (see, PAPR values with the adjusted-clipping-threshold/reduced PAPR value, section 0022-0027), wherein the PAPR circuit is configured to set the power level by employing a multi technique (see, the PAPR reduction in combination with feedback loop performs multiple iterations to adjust the PPR value of the received signal which is clipped/ the PAPR value is reduced to target value, section 0014, 0022, 0027, 0109, 0112, 0123, 0126) in which: to constrain the PAPR (see, the PAPR reduction in combination with feedback loop performs multiple iterations to adjust the PPR value of the received signal which is clipped/ the PAPR value is reduced to target value, section 0014, 0022, 0027, 0109, 0112, 0123, 0126)  and reduce at least one power-related error condition (see, reduction of EVM, section 0095, 0109, 0112, 0123, 0126, 0132, 0171), and an loop updates the power level (see, the feedback loop can reduce the PAPR value so that the EVM is reduced/minimized, new PAPR value, section 0109, 0112, 0123, 0126, 0132, 0171);  and a transmitter circuit (fig. 1, RF transmitter 110, section 0057-0060) configured to transmit the level-adjusted data signal (section 0014-0019, 0109, 0112, 0123, 0126, 0132, 0171-the feedback signal is provided to the scaling-block, the feedback signal is clipping signal that is related to adjusted PAPR value).
	
	Engin ‘927 discloses all the claim limitations but fails to explicitly teach: an inner loop employs multiple phases to constrain the PAPR and reduce at least one power-related error condition, and an outer loop updates the power level.
		
	Engin ‘927 discloses all the claim limitations but fails to explicitly teach: an inner loop adjusts PAPR and reduces at least one power-related error condition that comprises a linear combination of an error vector magnitude (EVM) condition and an adjacent channel power leakage ratio (ACLR) condition, and outer loop updated the power level.

	However,  Shin et al (US 2011/0038271 A1) from a similar field of endeavor (see, method, device and apparatus for power control, including pathloss measurements of component carriers, power reduction, section 0043, 0047, 0052, 0062, 0086, 0108) discloses: an inner loop (see, the combination of the open loop and closed loop that is used for power control, section 0025-0026) adjusts PAPR (see, the WTRU reduces the maximum transmit power in relation PAPR as to  not exceed the maximum transmit power, 0111, 0122) and reduces at least one power-related error condition (see, pathloss measurement in relation to maximum transmit power, section , 0111, 0122),  that comprises a linear combination of an error vector magnitude (EVM) condition (see, linear requirements, such as error vector magnitude (EVM) and adjacent power leakage power ratio (ACLR) requirement , section 0111, 0122) and an adjacent channel power leakage ratio (ACLR) condition (see, linear requirements, such as error vector magnitude (EVM) and adjacent power leakage power ratio (ACLR) requirement , section 0111, 0122), and outer loop  (see, the use of closed loop component to calculate and adjust  transmit power, section 0025-0026, 0037, 0074) updated the power level (see, the combination of the open loop and closed loop that is used for power control, closed loop used to adjust transmit power/backoff  to reduce the power, section 0025-0026, 0034-0035, 0086-0089).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the power control based on path loss measurements as taught by Shin ‘271 into the PAPR method and apparatus for reducing of PARP value based on measured distortion of Engin ‘927.  The motivation would have been to provide efficient uplink power control based on a determined transmit power (section 0005).

 
	Regarding claim 2, Engin ‘927 as modified by Shin ’271 discloses the apparatus of claim 1, wherein the PAPR circuit is configured to adjust the PAPR and the at least one power-related error condition substantially simultaneously (see, the feedback loop can reduce the PAPR value so that the EVM is reduced/minimized, new PAPR value, section 0095, 0109, 0112, 0123, 0126, 0132, 0171, noted: the plurality of iterations in relation to achieving a target value). 

	Regarding claim 3 (Currently Amended), Engin ‘927 discloses the apparatus of claim 1, wherein the PAPR circuit is configured to: determine a penalty gradient associated with the PAPR (see, adjustment of the clipping-threshold when the target PAPR value is exceeded, section , including the different between a current-distorting measure and preceding-distorting measure, section 0027, 019, 0112, 0117), and adjust a rate of change in the power level, based upon the penalty gradient (see, changing of the clipping strategy to limit the EVM value, section 0129, 0132, 0171).
 
	Regarding claim 4 (Currently Amended), Engin ‘927 as modified by Shin ‘271 discloses the apparatus of claim 1, wherein the multi-loop (see, Shin, closed loop and open look above)  technique comprises a parametric technique that adjusts the power level by altering a waveform parameter of the level-adjusted data signal (see, changing of the clipping strategy to limit the EVM value, section 0129, 0132, 0171, noted: changing the clipping signal is implicitly of adjusting the waveform as shown in fig. 8, fig. 9, section 0144-0156).

	Regarding claim 5, Engin ‘927 discloses the apparatus of claim 4, wherein the PAPR circuit is configured to alter the waveform parameter based upon a rate of change in the data signal (noted: changing the clipping signal is implicitly of adjusting the waveform as shown in fig. 8, fig. 9, section 0144-015, 0129, 0132, 0171, 0091).

 	Regarding claim 6, Engin ‘927 discloses the apparatus of claim 1, wherein the at least one power-related error condition comprises an error vector magnitude (EVM) condition, and an adjacent channel power leakage ratio (ACLR) condition (see, the feedback loop can reduce the PAPR value so that the EVM is reduced/minimized, new PAPR value, section 0109, 0112, 0123, 0126, 0132, 0171). 
 
	Regarding claim 7 (Currently Amended), Engin ‘927 as modified by Shin ‘271 discloses the apparatus of claim 1, wherein the outer loop (see, shin, opened loop and closed loop above) iterates based on  either a new peak of the data signal  being encountered or a previously peak of the data signal vanishing as a consequence of signal adjustment (see, the feedback loop can reduce the PAPR value so that the EVM is reduced/minimized, new PAPR value, section 0109, 0112, 0123, 0126, 0132, 0171, noted: the plurality of iterations in relation to achieving a target value).

	Regarding claim 8, Engin ‘927 discloses the apparatus of claim 1, wherein the PAPR circuit is configured to, as part of the inner loop: compute a penalty function based, at least in part, upon a gradient with respect to the data signal, determine that the gradient is less than a threshold value, and set the power level at an existing power level based on the gradient being determined to be less than the threshold value.
 
	Regarding claim 9 (Currently Amended), Engin ‘927 discloses the apparatus of claim 1, wherein the PAPR circuit is configured to: determine that a power-related error condition is greater than a threshold value (see, adjustment of the clipping-threshold when the target PAPR value is exceeded, section , including the different between a current-distorting measure and preceding-distorting measure, section 0027, 019, 0112, 0117) and adjust the power level based, at least in part, upon a gradient of change (see, changing of the clipping strategy to limit the EVM value, section 0129, 0132, 0171).
  
	Regarding claim 10, Engin ‘927 discloses the apparatus of claim 1, wherein the PAPR circuit is configured to switch between a parametric technique (see, the situation in which clipping of the signal is applied to achieve a target PAPR value in multiple iterations, section 0075-0095) and a non-parametric technique based, at least in part, upon a characteristic of the data signal (section 0075-995, 109-0129, changing the clipping/adjusting the clipping threshold to improve the PAPR value). 
 	
	Regarding claim 11 (Currently Amended), Engin ‘927 discloses a method (fig. 3, fig. 4, see, processing circuit which includes feedback-block which measures PAPR value and /or distorting of the measure of the clipped-signal, section 0014, 0018, 0022, 0027, 0109)  comprising: setting a power level (fig. 3, fig. 4, see, processing circuit which includes feedback-block which measures PAPR value and /or distorting of the measure of the clipped-signal, section 0014, 0018, 0022, 0027, 0109, fig. 3, PAPR reduction block of the OFDM transmitter, the PAPR reduction block which modifies the OFDM signal in order to reduce the peaks of the time domain signals, section 0065, section 0077-the conversion of the received signal/frame, section 0065, 0076) for a data signal based upon a peak-to-average-power ratio (PAPR) by implementing a multi technique to  constrain the PAPR (see, the PAPR reduction in combination with feedback loop performs multiple iterations to adjust the PPR value of the received signal which is clipped/ the PAPR value is reduced to target value, section 0014, 0022, 0027, 0109, 0112, 0123, 0126) and reduce at least one power-related error condition (see, reduction of EVM, section 0095, 0109, 0112, 0123, 0126, 0132, 0171), and an loop updates the power level (see, the feedback loop can reduce the PAPR value so that the EVM is reduced/minimized, new PAPR value, section 0109, 0112, 0123, 0126, 0132, 0171);  and transmitting (fig. 1, OFDM Transmitter 102, section 0057-0060, fig. 3, see, transmitter with signaling processing circuits, including PAPR reduction block 314)  the data signal according to the adjusted power level (section 0014-0019, 0109, 0112, 0123, 0126, 0132, 0171-the feedback signal is provided to the scaling-block, the feedback  is related to the adjusted PAPR value).

	Engin ‘927 discloses all the claim limitations but fails to explicitly teach: a multi-loop, technique in which: an inner loop constraints the PAPR and reduces at least one power-related error condition that comprises a linear combination of an error vector magnitude (EVM) condition and a adjacent channel power leakage ratio (ACLR) condition, and an outer loop updates the power level, transmitting the data signal according to the power level updated by the outer loop.

	However,  Shin et al (US 2011/0038271 A1) from a similar field of endeavor (see, method, device and apparatus for power control, including pathloss measurements of component carriers, power reduction, section 0043, 0047, 0052, 0062, 0086, 0108) discloses: a multi-loop (see, the combination of the open loop and closed loop that is used for power control, section 0025-0026) technique (see, the combination of the open loop and closed loop that is used for power control, section 0025-0026) in which: an inner loop (see, the combination of the open loop and closed loop that is used for power control, section 0025-0026) constraints the PAPR (see, the WTRU reduces the maximum transmit power in relation PAPR as to  not exceed the maximum transmit power, 0111, 0122)  and reduces at least one power-related error condition (see, pathloss measurement in relation to maximum transmit power, section , 0111, 0122) that comprises a linear combination of an error vector magnitude (EVM) condition (see, linear requirements, such as error vector magnitude (EVM) and adjacent power leakage power ratio (ACLR) requirement , section 0111, 0122) and a adjacent channel power leakage ratio (ACLR) condition (see, linear requirements, such as error vector magnitude (EVM) and adjacent power leakage power ratio (ACLR) requirement , section 0111, 0122), and an outer loop (see, the use of closed loop component to calculate and adjust  transmit power, section 0025-0026, 0037, 0074) updates the power level (see, the combination of the open loop and closed loop that is used for power control, closed loop used to adjust transmit power/backoff  to reduce the power, section 0025-0026, 0034-0035, 0086-0089), transmitting the data signal according to the power level updated by the outer loop (see, data transmission in subframe, wherein the transmission is implicitly related to reduced, section 0098).

		In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the power control based on path loss measurements as taught by Shin ‘271 into the PAPR method and apparatus for reducing of PARP value based on measured distortion of Engin ‘927.  The motivation would have been to provide efficient uplink power control based on a determined transmit power (section 0005).

	
	Regarding claim 12 (Currently Amended), Engin ‘927 as modified by Shin ‘271 discloses the method of claim 11, wherein setting the power level includes adjusting the PAPR and the at least one power-related error condition substantially simultaneously (see, the feedback loop can reduce the PAPR value so that the EVM is reduced/minimized, new PAPR value, section 0095, 0109, 0112, 0123, 0126, 0132, 0171, noted: the plurality of iterations in relation to achieving a target value). 


	Regarding claim 13 (Currently Amended), Engin ‘927 as modified by Shin ‘271  discloses the method of claim 11, wherein setting the power level comprises: determining a penalty gradient associated with the PAPR (see, adjustment of the clipping-threshold when the target PAPR value is exceeded, section , including the different between a current-distorting measure and preceding-distorting measure, section 0027, 019, 0112, 0117), adjusting a rate of change in the power level based upon the penalty gradient (see, changing of the clipping strategy to limit the EVM value, section 0129, 0132, 0171, noted: there is timing variable in use).
 
	Regarding claim 14 (Currently Amended), Engin ‘927 as modified by Shin ‘271 discloses the method of claim 11, wherein the multi-loop technique (Shin, see, closed loop and opened loop in the above rejection) comprises a parametric technique that adjusts the power level by altering a waveform parameter of the data signal (see, changing of the clipping strategy to limit the EVM value, section 0129, 0132, 0171, noted: changing the clipping signal is implicitly of adjusting the waveform as shown in fig. 8, fig. 9, section 0144-0156).

	Regarding claim 15, Engin ‘927 discloses the method of claim 14, wherein altering the waveform parameter by altering the waveform parameter based upon a rate of change in the data signal (noted: changing the clipping signal is implicitly of adjusting the waveform as shown in fig. 8, fig. 9, section 0144-015, 0129, 0132, 0171, 0091).
 
	Regarding claim 16, Engin ‘927 discloses the method of claim 11, wherein the at least one power-related error condition comprises an error vector magnitude (EVM) condition, and an adjacent channel power leakage ratio (ACLR) condition (see, the feedback loop can reduce the PAPR value so that the EVM is reduced/minimized, new PAPR value, section 0109, 0112, 0123, 0126, 0132, 0171). 

	Regarding claim 17 (Currently Amended), Engin ‘927 as modified by Shin ‘271 discloses the method of claim 11, wherein the outer loop iterates based on when either a new peak of the data signal being encountered or a previously peak of the data signal being no longer valid (see, the feedback loop can reduce the PAPR value so that the EVM is reduced/minimized, new PAPR value, section 0109, 0112, 0123, 0126, 0132, 0171, noted: the plurality of iterations in relation to achieving a target value). 

	Regarding claim 19 (Currently Amended), Engin ‘927 as modified by Shin ‘271  discloses the method of claim 11, wherein setting the power level comprises: determining that a power-related error condition is greater than a threshold value (see, adjustment of the clipping-threshold when the target PAPR value is exceeded, including the different between a current-distorting measure and preceding-distorting measure, section 0027, 019, 0112, 0117), and adjusting the power level based, at least in part, upon a gradient of change (see, changing of the clipping strategy to limit the EVM value in relation to PAPR value, section 0129, 0132, 0171).
  
	Regarding claim 20 (Currently Amended), Engin ‘927 as modified by Shin ‘271 discloses the method of claim 11, wherein the method further comprises: switching between a parametric technique (see, the situation in which clipping of the signal is applied to achieve a target PAPR value in multiple iterations, section 0075-0095) and a non-parametric technique based, at least in part, upon a characteristic of the data signal (section 0075-995, 109-0129, changing the clipping/adjusting the clipping threshold to improve the PAPR value).

Allowable Subject Matter
9.	Claims 8, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The closest prior arts either singular or in combination fails to reasonably anticipate or render obvious “wherein the PAPR circuit is configured to, as part of the inner loop: compute a penalty function based, at least in part, upon a gradient with respect to the data signal, determine that the gradient is less than a threshold value, and set the power level at an existing power level based on the gradient being determined to be less than the threshold value.”

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Pelletier et al (US 2010/0273520 A1) discloses transmit power control in a wireless system in which power imbalance is reduced between multiple carriers in relation to using an inner and outer loo power controls (section 0073-0083, 0103, 0105, 0106). 

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473